Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following structure must be shown or the feature(s) canceled from the claim(s):
“electric charging unit” (claim 1, line 7);
“traction battery” (claim 2);
“electrical connection means” (claim 4);
“mounting means” and “tow bar” (claim 6);
“protection cover” (claim 8);
“communication means” (claim 11); and
“timing unit” (claim 12).
A thorough search of the disclosure failed to reveal structure a skilled artisan would know to be the elements above. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 4, 5, 9, 10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degenstein (US 8,827,128).
	With respect to claim 1, Degenstein discloses-
a rack unit 10 mountable to a rear side 12 (FIG. 1) of a main motor vehicle, wherein a rack unit is configured to carry one electric auxiliary vehicle comprising at least one battery unit 22 to power an electric auxiliary vehicle; and
an electric charging unit 24, 30, 40 configured to electrically charge a battery unit of an electric auxiliary vehicle with more than 12 Volts, wherein an electric charging unit is arranged at a rack unit.
With respect to claim 3, Degenstein discloses an electric charging unit is configured to electrically charge a battery of an electric auxiliary vehicle independent of an access to or operation of a main motor vehicle.
With respect to claim 4, Degenstein discloses an electric charging unit comprises electrical connection means configured to provide an electrical connection to a battery unit of an electric auxiliary vehicle arranged adjacent to a rack system.
With respect to claim 5, Degenstein discloses an electric charging unit is configured to electrically charge a battery unit of an electric auxiliary vehicle with a voltage of 24 Volt, 36 Volt, 42 Volt or 48 Volt. (C3/L40-44)
With respect to claims 9 & 10, Degenstein discloses locking means 60 configured to lock an electric auxiliary vehicle relative to a rack unit. Moreover, once unlocked the fastening clip acts a releasing means to thereby release the electric auxiliary vehicle.
With respect to claim 13, Degenstein discloses one electric auxiliary vehicle to be carried by a rack unit is an electric two-wheel vehicle 20, 22, and wherein a rack unit comprises a carrier element having a u-shaped cross-section 58 in which wheels of an electric auxiliary vehicle are arrangeable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 16, 17, 18, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein in view of Sheng (US 6,037,746) and Escande (US 2014/0369798).
Degenstein does not disclose a traction battery. Sheng discloses a vehicle-attached rack 50 that receives for transport an electric auxiliary vehicle 40. Sheng teaches that rack 50 includes an electric charging unit 30 and electrical connection means 35 which connect to the battery 30 of a main motor vehicle 10. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein, to include connecting a charging unit of a rack to a battery of a vehicle, as taught by Sheng, where the limited battery range of auxiliary electric vehicles is improved by the ability to charge from the battery of a main motor vehicle.
And, Escande discloses that batteries of “current electric vehicles…use lithium-ion battery…as a traction battery”. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein to use a traction battery, as taught by Escande, where it is well known to skilled artisans that vehicles with batteries use traction batteries such as lithium-ion.
Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein in view of Dugan (US 6,884,018) which discloses a rack unit 10 for a main motor vehicle 37, rack unit comprises mounting means 33 configured to mount a rack unit to a tow bar 35 (FIG. 5) of a main motor vehicle. Dugan further discloses lifting means 95. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein to include a tow bar and lifting means, as taught by Dugan, such that a rack is not as convenient or dangerous for users.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein in view of Ray (US 7,785,058) which discloses a rack unit 103 that comprises a protection cover 110 to protect the main motor vehicle from an electric auxiliary vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein to include a protection cover, as taught by Ray, thereby providing “proper protection of delicate and expensive mobility devices, from weather or debris, and reduce the stress on the towing vehicle.”
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein in view of Cha (US 9,669,769) which discloses communication means in the form of a “Bluetooth communication system”. (C5/L27-30). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein to include communication means, as taught by Cha, such that a vehicle-attached rack can received instructions from a user.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein in view of Nielsen (US 2010/0084532) which discloses a timing system 260 “for timing of docking station operations and events.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Degenstein to include a timing unit, as taught by Nielsen, such that “a timestamp may be appended to any information that is handled by the docking station, such as for example marking device data, time of docking the marking device, time of undocking the marking device, time of battery charging, and the like. In some embodiments, timing system 260 may register the time and date using its internal clock. In other embodiments, timing system 260 may receive time and date information from location tracking system 262. In further embodiments, timing system 260 may receive time and date information from an external timing system, such as a remote computer or network, via communication interface 254.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652